Name: 86/427/EEC: Commission Decision of 31 July 1986 approving the special programme submitted for the region of Abruzzo for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as amended (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-08-28

 Avis juridique important|31986D042786/427/EEC: Commission Decision of 31 July 1986 approving the special programme submitted for the region of Abruzzo for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as amended (Only the Italian text is authentic) Official Journal L 243 , 28/08/1986 P. 0037*****COMMISSION DECISION of 31 July 1986 approving the special programme submitted for the region of Abruzzo for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as amended (Only the Italian text is authentic) (86/427/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last amended by Regulation (EEC) No 797/85 (2) and in particular Article 2 (3) thereof, Whereas on 5 March 1986 the Italian Government forwarded the special programme for the region of Abruzzo relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat; Whereas the programme meets the conditions laid down in Council Regulation (EEC) No 797/85 of 12 March 1985, and in particular those laid down in Article 2 (1) (a), (b) and (c), Article 2 (2) and (4), Article 4 (2), Article 6 and Article 34 (5); Whereas the granting of aid in respect of investments relating to milk production must comply with the conditions laid down in Article 3 (3) of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The special programme for the region of Abruzzo relating to the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat, forwarded by the Italian Government on 5 March 1986 pursuant to Regulation (EEC) 1944/81, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 31 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1.